Title: From Thomas Jefferson to John Page, 17 April 1767 [document added in digital edition]
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page.
                        Wiliamsburgh April. 17. 1767.
                    
                    Your welfare, That of m’rs Page, and your heir apparent give me great joy: but much was I disappointed at not seeing you here today. surely you will visit the city some time in the court: do not let family attachments totally rusticate you. in answer to the interrogatories of your letter, I left my wife and family well; I have been in constant health myself and still continue .  I left well, but brought nothing from him except assurances of his friendship; I have never  from you. you further ask me if I propose to practise in The General Court? yes, Page
                             fear and trembling as I speak it! want of resolution has occasioned my deferring an 
                            business hitherto, and might perhaps have done it perpetually, had not the opening made by so many 
                            ’s retiring from the bar have made this time peculiarly proper. I do not however propose to do 
                            ng in court till October: yet the attention to business now become necessary renders it impossible to  my friends in Glocester before I return, which will be about the 3’d of May. nor am I comforted with any certain prospect of doing it at any future time; since the same obstructions are likely to continue, and even to increase. I shall be here again at the oier court, but that will be only for a day. I have a great scheme to open to you from Carr, Walker, and myself, of which yourself, Fontaine, and Warner Lewis are to make a part. what this is I shall leave to your own surmises till I see you, only assuring you that we have been taking the necessary measures for success on our part, and have a tolerable prospect of not being disappointed. make my compliments to Fontaine and endeavor to bring him over at least for a day or two. if he has made himself an adept in the arts of elocution I would be glad of Sheridan for the service of some other friends who have asked it of me. I wish much to hear something of your domestic affairs; but Nîl mihi rescribas, attamen ipse veni. Willis I am told is on the brink of matrimony; a comfortable prospect, twin infants of arrack! if your debt is not called for soon I am afraid we shall be barred by the act of limitations. make my compls. to m’rs Page, to Mann, to the family at North river, and to your sisters, with an assurance that their and your happiness is principally conducive to that of
                    Your friend and servant
                    
                        Th: Jefferson
                    
                